PER CURIAM
*287Appellant seeks reversal of a judgment continuing his commitment to the Oregon Health Authority for a period not to exceed 180 days. ORS 426.307. Appellant contends that the trial court erred because the record does not contain clear and convincing evidence that appellant continues to be a person with a mental illness who is in need of further treatment. Id. ; ORS 426.005(1)(f) (defining "person with mental illness"). The state concedes that the evidence is legally insufficient to support appellant's continued commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of continued commitment.
Reversed.